 



EXHIBIT 10.10.12
SIXTH AMENDMENT AGREEMENT — AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT
     This SIXTH AMENDMENT AGREEMENT (this “Sixth Amendment”) is made as of this
28th day of March, 2005 by and among
     FLEET RETAIL FINANCE INC. (the “Lender”), a Delaware corporation with
offices at 40 Broad Street, Boston, Massachusetts 02109,
          and
     BAKERS FOOTWEAR GROUP, INC., f/k/a Weiss and Neuman Shoe Co. (the
“Borrower”), a Missouri corporation with its principal executive offices at 2815
Scott Avenue, Suite C, St. Louis, Missouri 63103,
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,
RECITALS:
     A. Reference is made to that certain Amended and Restated Loan and Security
Agreement (as amended to date, the “Loan Agreement”) dated as of June 11, 2002
between the Borrower and the Lender.
     B. The Borrower has advised the Lender that it intends to enter into a
Purchase Agreement (draft dated March 25, 2005) (the “Purchase Agreement”) with
the Investors set forth on Schedule I affixed thereto and to file a related
registration rights agreement in substantially the form of the Registration
Rights Agreement (draft dated March 25, 2005) (the “Registration Rights
Agreement”) among the Borrower, the Investors named in the Purchase Agreement,
and Ryan Beck & Co. The Borrower anticipates that the Registration Rights
Agreement and Purchase Agreement will be effective and the transactions
contemplated thereby will be consummated on or before March 31, 2005.
     C. The Borrower has requested that the Lender agree to amend the Loan
Agreement in certain respects in anticipation of the effectiveness of the
Purchase Agreement and Registration Rights Agreement and the Lender has agreed
to do so on the terms and conditions set forth herein.
Accordingly, the Borrower and the Lender agree as follows:
     1. DEFINITIONS. Terms defined in the Recitals shall be incorporated herein
as therein defined. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Loan Agreement.
     2. AMENDMENT TO LOAN AGREEMENT. Section 10.6 of the Loan Agreement shall be
deleted in its entirety and the following shall be substituted therefor:
     “10.6. Acceleration of Other Debt. Breach of Lease
        The occurrence of any event such that (i) any Indebtedness in excess of
$1,000,000 in the aggregate of the Borrower to any creditor(s) other than the
Lender could be accelerated or (ii) without the consent of the Borrower, ten
percent (10%) or more of the Borrower’s store Leases could be terminated
(whether or not the subject creditor or lessor takes any action on account of
such occurrence); provided, however, that a Lease shall not be included in the
calculation of Leases under clause (ii) if the breach of such Lease is caused
solely by (x) the occurrence of the IPO or (y) the sale of common stock and
warrants (and the issuance of shares of common stock upon exercise thereof) by
the Borrower in accordance with the transactions contemplated by that

 



--------------------------------------------------------------------------------



 



certain purchase agreement substantially in the form of the Purchase Agreement
(draft dated March 25, 2005) among the Borrower and the Investors set forth on
Schedule I affixed thereto and the related registration rights agreement in
substantially the form of the Registration Rights Agreement (draft dated
March 25, 2005) among the Borrower, the Investors named in the Purchase
Agreement, and Ryan Beck & Co., in each case so long as no rights and/or
remedies are being exercised under such Lease by the subject creditor or
lessor.”
     3. FURTHER AGREEMENTS; WAIVERS.
     3.1 Borrower hereby agrees to deliver to Lender by not later than May 31,
2005, a new, revised Business Plan which shall be subject to the provisions of
Section 5.10 of the Loan Agreement. Failure to deliver such a Business Plan in
accordance with the terms and provisions of Section 5.10 shall constitute an
Event of Default.
     3.2 Lender hereby agrees that notwithstanding anything to the contrary set
forth herein or in Sections 2.1(c) or 4.6(c) of the Loan Agreement, between the
date hereof and May 31, 2005, Borrower may open up to fifteen (15) new stores in
addition to those contemplated by the existing Business Plan so long as the
provisions of Section 4.6(c)(ii) are otherwise complied with.
     4. ADDITIONAL ACKNOWLEDGMENTS AND REPRESENTATIONS. As an inducement for the
Lender to execute this Sixth Amendment, the Borrower hereby represents and
warrants that as of the date hereof no Suspension Event has occurred and is
continuing.
     5. RATIFICATION OF LOAN DOCUMENTS; NO CLAIMS AGAINST LENDER. Except as
provided herein, all terms and conditions of the Loan Agreement and of the other
Loan Documents remain in full force and effect. The Borrower hereby ratifies,
confirms, and re-affirms all and singular the terms and conditions, including
execution and delivery, of the Loan Documents. There is no basis nor set of
facts on which any amount (or any portion thereof) owed by the Borrower to the
Lender could be reduced, offset, waived, or forgiven, by rescission or
otherwise; nor is there any claim, counterclaim, off set, or defense (or other
right, remedy, or basis having a similar effect) available to the Borrower with
regard to the Liabilities of the Borrower to the Lender; nor is there any basis
on which the terms and conditions of any of the Liabilities of the Borrower to
the Lender could be claimed to be other than as stated on the written
instruments which evidence such Liabilities. To the extent that the Borrower has
(or ever had) any such claims against the Lender, it hereby affirmatively WAIVES
and RELEASES same.
     6.   CONDITIONS TO EFFECTIVENESS. This Sixth Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of the Lender:
     6.1 This Sixth Amendment shall have been duly executed and delivered by the
respective parties hereto, shall be in full force and effect and shall be in
form and substance satisfactory to the Lender;
     6.2 All action on the part of the Borrower necessary for the valid
execution, delivery and performance by the Borrower of this Sixth Amendment
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender;
     6.3 The Borrower shall have paid to the Lender all fees and expenses then
due and owing pursuant to the Loan Agreement; and

2



--------------------------------------------------------------------------------



 



     6.4 The Borrower shall have provided such additional instruments and
documents to the Lender as the Lender and Lender’s counsel may have reasonably
requested, each in form and substance satisfactory to the Lender.
     7. MISCELLANEOUS.
     7.1 This Sixth Amendment may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.
     7.2 This Sixth Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
     7.3 Any determination that any provision of this Sixth Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this Sixth Amendment.
     7.4 The Borrower shall pay on demand all reasonable costs and expenses of
the Lender, including, without limitation, reasonable attorneys’ fees in
connection with the preparation, negotiation, execution, and delivery of this
Sixth Amendment.
     7.5 THIS SIXTH AMENDMENT SHALL BE CONSTRUED, GOVERNED, AND ENFORCED
PURSUANT TO THE INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL
TAKE EFFECT AS SEALED INSTRUMENT.
[SPACE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto caused this Sixth Amendment
to be executed and their seals to be hereto affixed as of the date first above
written.

                BAKERS FOOTWEAR GROUP, INC.,       F/K/A Weiss And Neuman Shoe
Co.  
 
         
 
  By   /s/ Lawrence L. Spanley Jr.  
 
         
 
  Name   Lawrence L. Spanley Jr.  
 
  Title   Executive Vice President, CFO  
 
              FLEET RETAIL FINANCE INC.    
 
  By   /s/ James J. Ward  
 
         
 
  Name   James J. Ward  
 
  Title   Managing Director  

S/1

 